Citation Nr: 1612051	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a degenerative joint disease of the right hip, to include as secondary to service-connected degenerative joint disease of the right and left ankles, degenerative joint disease of the right knee, and residuals of arthrotomy of the left knee.

2.  Entitlement to service connection for a degenerative joint disease of the left hip, to include as secondary to service-connected degenerative joint disease of the right and left ankles, degenerative joint disease of the right knee, and residuals of arthrotomy of the left knee.


REPRESENTATION
 
Appellant represented by:  Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969 and from March 1970 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied, in part, the Veteran's claims for service connection for degenerative joint disease of the right and left hips.  This case has since been transferred to the Louisville, Kentucky RO.

The Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that hearing has been associated with the claims file.

In November 2011 and January 2014, the Board remanded the Veteran's claims for additional development.


FINDINGS OF FACT

1.  A right hip disorder did not manifest during service, cannot be presumed to have been incurred in service, and any current diagnosis of a right hip disorder is not attributable to service or to a service-connected disability.

2.  A left hip disorder did not manifest during service, cannot be presumed to have been incurred in service, and any current diagnosis of a left hip disorder is not attributable to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by military service, nor is it secondary to a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  A left hip disorder was not incurred in or aggravated by military service, nor is it secondary to a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2014).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

VCAA letters dated in October and December 2007, November 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the letter described how appropriate disability ratings and effective dates were assigned.  The claim was subsequently readjudicated in various supplemental statements of the case, most recently issued in September 2015.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA and private medical records are in the file.  The Board concludes that all records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  

Additionally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  VA medical examinations and opinions were obtained in March 2010, November 2011, and February 2014 for his right and left hip claims.  The medical reports reflect that the examiners reviewed the claims file, conducted appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports to be thorough and complete.  Therefore, the Board finds the examination reports and opinions to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the claims for service connection for right and left hip disorders were remanded to the AOJ in November 2011 and January 2014 for additional evidentiary development including obtaining new medical opinions.  The requested additional medical evidence was added to the record and the AOJ readjudicated the claims most recently in an April 2014 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran and his wife testified at a Board hearing in July 2011.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (nexus).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to 'chronic diseases' enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a 'second route by which a veteran can establish service connection for a chronic disease' under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during the] presumptive period.'  Id. (holding that section 3.303(b) provides an 'alternative path to satisfaction of the standard three-element test for entitlement to disability compensation').

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      A.  Factual Background

The Veteran contends that his right and left hip disorders were caused or aggravated by his service-connected bilateral ankle and knee disabilities.  Alternatively, the Veteran has contended that his hip issues are directly due to an injury during his military service.

The Veteran's service treatment records are silent with respect to complaints or treatment for hip symptoms.  A July 1968 service treatment record indicates the Veteran sustained multiple shrapnel wounds after stepping on a landmine.  The diagnoses were superficial fragment wounds of the left posterior calf, right posterior thigh, through and through wounds of the right sciatic nerve with paresis, intra-articular of left knee, and sepsis secondary to wound.  In April and September 1969 separation examination reports, the examiner noted the lower extremities as normal.  In a September 1969 medical history report, the Veteran denied swollen or painful joints, cramps in legs, arthritis, and bone or joint deformity.  

A November 1969 orthopedic note indicated the Veteran walked without a limp and stood with his pelvis level and his spine straight.  There was full range of motion in the hips. 

Post-service private treatment records dated from May 2006 to September 2006 include complaints of myalgias in September 2006. 

Post-service VA treatment records dated from April 2007 to April 2010 reflect complaints of joint pain and a diagnosis of osteoarthritis in April 2007.  In an April 2009 VA progress note, the Veteran specifically complained of bilateral hip pain. 

In a January 2008 VA examination, the Veteran was diagnosed with myofascial pain syndrome of the bilateral hips which the examiner noted was associated with residuals of combat wounds.  An x-ray report dated in April 2008 indicated an unremarkable study of the left and right hips. 

In an April 2009 statement, the Veteran reported that although the specific areas of his hips may not have been injured originally in service, they were affected by the overall injury to his body.  He stated that he believed his injuries had a direct effect on all areas of his body which had to compensate for the original injuries and that his limbs had taken on extra stress and wear over the years.

During a March 2010 VA examination, the examiner noted that the Veteran's right hip was not a true hip concern but rather concern over deficits related to shrapnel in the right thigh.  He complained of persistent numbness and paraesthesia over the wound.  The Veteran complained that his left hip pops and catches at the lateral pelvis.  This reportedly started in 2006.  He reported getting up and down from surfaces was painful.  He indicated his hip did not give away, but his step was interrupted by pain.  An x-ray report of the left knee showed mild degenerative joint disease.  An x-ray of the right hip showed mild degenerative changes.  The VA examiner opined the Veteran's right and left hip conditions were less likely as not caused by or the result of activities of military service, including landmine trauma.  The examiner noted there was no reference to hip pain noted on review of the military medical record.  The Veteran, who was 65 years old, and approaching 300 pounds, was noted to have only mild hip degenerative joint disease.  It was the impression of the radiologist that the noted mild degenerative changes were age and weight appropriate and did not likely reflect effects of additional trauma. 

During a July 2011 Board hearing, the Veteran testified that he injured his hips when he stepped on a landmine in service.  He reported that since he separated from service in 1978, he did not seek treatment for his hips.  He stated that he had a little bit of pain, but that he was told it was permanent.  He stated that about five years prior his hips got so bad that it was hard just to get out of bed.  He denied any occupation that would put extra strain on his hips.  He asserted that since he started seeking treatment for his hips, his VA doctor told him it was due to his injury in service.  The Veteran's wife testified that the Veteran had an unusual gait.  The Veteran asserted that the pain in his hips began with the initial in-service injury.  The Veteran asserted that he submitted a statement supporting his position in 2007. 

In a November 2011 VA opinion, the examiner reviewed the claims file and found the Veteran's right and left hip disorders were less likely than not incurred in or caused by in-service injury.  He noted that there was no reference to joint pain noted on review of the military medical records.  The Veteran, who was 65 years old, and approaching 300 pounds, was noted to have only mild hip degenerative joint disease on x-ray evaluation of the hips.  It was the impression of the radiologist that the noted mild degenerative changes are age and weight appropriate.  There was no need to involve effect of additional trauma to explain the mild changes noted.  Medical literature supports the conclusion that there was moderate evidence of a positive influence of obesity on the development of hip osteoarthritis.  

In a February 2014 VA opinion, the examiner noted that he previously opined that the conditions of the bilateral hips were less likely than not caused by activities of military service or secondary to other service connected conditions of the lower extremities.  He further opined that the conditions of the bilateral hips is less likely than not (less than 50% probability) aggravated by any service-connected condition of the lower extremities.  As noted, the Veteran was 62 years old, now over 300 pounds, was noted to have only mild bilateral hip degenerative joint disease on x-ray evaluation of the hips.  It was the impression of the radiologist, confirmed at the time of the prior review with a second radiologist, that the noted mild degenerative changes were age and weight appropriate.  There was no need to invoke effects of additional trauma to explain the mild changes noted.  Further the examiner noted that medical literature supported the conclusion that there was moderate evidence for a positive influence of obesity on the development of hip osteoarthritis.

Social Security Administration disability records were reviewed and consisted mostly of previously reviewed VA treatment records. 

 	B.  Analysis

The evidence reflects that the Veteran has a current diagnosis of bilateral hip degenerative joint disease.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current bilateral hip degenerative joint disease was incurred in or is otherwise related to his military service or service-connected disabilities.

Initially, the Board finds there is no basis for establishing service connection on a presumptive basis as a chronic disease.  There is no evidence of right or left hip arthritis manifested to a compensable degree within one year following discharge from service.

The Board finds the March 2010, November 2011, and February 2014 VA opinions of significant probative value.  The reports were based on a complete review of the claims file, including service treatment records, and post-service private and VA treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examiners considered the Veteran's reports of hip injuries in service and continuity of hip pain thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiners concluded that the Veteran's current right and left hip disorders were not caused by or a result of any incident in military service.  The examiner's conclusions were fully explained and consistent with the evidence of record.

On the other hand, the January 2008 VA examiner note indicate the Veteran's current hip problems are associated with residuals of combat wounds.  However, the examiner failed to provide a rationale to support her conclusion; therefore, it is of little ultimate probative value.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Most of the probative value of a medical opinion is derived from its underlying reasoning, not just from whether the claims file was reviewed or even the ultimate answer.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').

The Board has considered the Veteran's reports that he experienced a continuity of right and left hip problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of right and left hip problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

In that regard, the Board notes that the Veteran's service treatment records includes a landmine injury to the lower extremities; however, there is no evidence of a diagnosis or complaints of a left or hip disorder.  Furthermore, a physical examination of the Veteran's lower extremities was normal at separation.

After service, there is no indication that the Veteran sought treatment for right or left hip problems for multiple years.  According to the medical evidence of record, when the Veteran did first report hip problems, in January 2008, the Veteran had only recently filed a claim for service connection in May 2007.  There are no additional treatment records dated between separation and January 2008, when the Veteran initially underwent a VA examination.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service.  Rather, the Veteran specifically he denied swollen or painful joints, cramps in legs, arthritis, and bone or joint deformity upon separation.  Accordingly, the Board finds that the Veteran's current statements are unsupported with respect to the question of onset of his claimed right and left hip disability.

The Board has also considered the Veteran's contentions that his service-connected ankle and knee disabilities have either caused or aggravated his bilateral hip degenerative joint disease.  However, the Board finds the February 2014 VA examiner's opinion to be of significant probative value that neither the direct nor secondary theory of entitlement is persuasive to support a claim for service connection.  As stated previously, the February 2014 VA examiner's opinion was definitive, based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  Furthermore, the examiner's conclusion was fully explained and consistent with the credible evidence of record.

The Board also acknowledges the Veteran's own assertions that his current bilateral hip degenerative joint disease was caused by his military service or service-connected disabilities.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of his bilateral hip degenerative joint disease because he does not have the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Diagnosing and determining the cause of bilateral hip degenerative joint disease requires clinical testing, the ability to understand and review complex medical treatises, and advanced medical training that the Veteran does not possess.  Thus, the Veteran's assertions of a nexus are not competent.

Moreover, the Board ultimately places far more probative weight on the opinion of the VA examiner, a medical professional, who considered the Veteran's lay reports as to his hip pain.  Additionally, the examiner based his opinion on thorough physical examinations, reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's current bilateral hip degenerative joint disease was caused by or related to the Veteran's service or service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to service-connected ankle and knee disabilities, is denied.

Entitlement to service connection for degenerative joint disease of the left hip, to include as secondary to service-connected ankle and knee disabilities, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


